IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00142-CV

DAVID MILLISON,
                                                         Appellant
v.

ROBIN MCGLYNN AND W. TODD MCGLYNN,
                                 Appellees



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 87208


                         MEMORANDUM OPINION


      Appellant presented a notice of appeal regarding a trial court order or judgment

signed on May 20, 2015. By letter dated July 8, 2015, the Clerk of this Court notified

appellant that the docketing statement was past due and must be filed within 21 days

from the date of the letter. No docketing statement was received and filed. By letter

dated August 17, 2015, the Clerk of this Court warned appellant that the appeal would

be dismissed without further notification unless, within 14 days from the date of the
letter, a docketing statement was filed. Again, no docketing statement was received and

filed.

         Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).

         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed.




                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 10, 2015
[CV06]




Millison v. McGlynn                                                                   Page 2